FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 28 April 2022 in which claims 18-20, 31-32, and 34 were amended, no claims were canceled, and new claim 35 was added.  All of the amendments have been thoroughly reviewed and entered.  
The interview summary is acknowledged and the interview record is complete.
	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 18-35 are under prosecution.
3.	This Office Action includes new objections and rejections necessitated by the amendments.
Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 21, 22, and 29 is found only in original claims 4, 5, and 12, respectively (previously cancelled).  Thus, the specification does not adequately describe the claimed subject matter as discussed in 37 CFR 1.75(d)(1) and MPEP § 608.01(o) (see also MPEP § 608.01(l).  Applicant therefore is required to amend the specification to recite the subject matter of claims  21, 22, and 29 as found in original claims 4, 5, and 12.  
5.	Applicant is strongly cautioned against the introduction of new matter in response to this objection.
Claim Objections
6.	Claim 31 is objected to because of the following informalities:  claim 31 contains the recitation “each microdroplets,” which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 18 (upon which claims 19-35 depend) is indefinite because while the preamble of claim 18 recites “maintaining chemical reactions therein,” the claim does not actually recite any active methods steps to produce the claimed results.
B. 	Claim 19 (upon which claim 33 depends) is indefinite in each of the following:
I.	The recitation “[t]he method for controlling the size and chemical reactivity of the contents of microdroplets,” which lacks antecedent basis in the previous recitation of a “method for controlling the size of microdroplets and maintaining chemical reactions occurring therein.”
III.	It is also noted that while the preamble of claim 19 recites controlling the “chemical reactivity of the contents of microdroplets,” the claim does not actually recite any active methods steps to produce the claimed results.
C.	Claim 20 (upon which claims 31-32 and 34-35 depend) is indefinite in each of the following:
I.	The recitation “[t]he method for controlling chemical reactivity the microdroplet size,” which lacks antecedent basis in the previous recitation of a “method for controlling the size of microdroplets and maintaining chemical reactions occurring therein.”
II.	The limitation “controlling chemical or enzymatic reactivity,” which lacks antecedent basis because claim 18 does not recite “controlling” the chemical or enzymatic reactivity.
III.	It is unclear how the secondary droplets can have a volume of 4 femtoliters and still have a 25% lower average volume than the microdroplets when claim 20 allows the microdroplets to also have a volume of 4 femtoliters. 
IV.	It is also noted that while the preamble of claim 20 recites “controlling chemical reactivity,” the claim does not actually recite any active methods steps to produce the claimed results.
	D.	It is also reiterated from the previous Office Action that the preambles of claim 19 and 20, along with claims 31-33, contain apparently unnecessary repetition of limitations already included in independent claim 18.
Response to Arguments
9.	Applicant’s response filed 28 April 2022 (hereafter the “Remarks”) is considered below.
A.	Applicant argues on page 5 of the Remarks that claims 21-22 and 29 do not contain new matter.
While the examiner agrees, and has withdrawn the rejection, it is reiterated that because the claimed subject matter only appeared in original claims 4, 5, and 12 (which were cancelled), the specification should be amended to provide proper antecedent basis for the claimed subject matter, in accordance with 37 CFR 1.75(d)(1), MPEP § 608.01(o), and  MPEP § 608.01(l).  
Applicant is again strongly cautioned against the introduction of new matter in response to this objection.
B.	It is noted that while Applicant has amended the claims to remove the numerous recitation of “and/or” as discussed in page 6 of the Remarks, a number of indefiniteness rejections were not addressed, and are therefore reiterated above.
Conclusion
10.	No claim is allowed.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634